Case 1:18-cr-00340-LGS Document 399-3 Filed 10/16/20 Page 1 of 6




         Exhibit C
 Filed Partially Under Seal
        Case 1:18-cr-00340-LGS Document 399-3 Filed 10/16/20 Page 2 of 6



Dear Judge Schofield,

        I am grateful to have the opportunity to address the court about my actions and the crimes I

committed. I am even more grateful to finally have the opportunity to apologize to all the people I

have hurt.

        I was blessed to have been raised by two amazing parents who did everything in their power

to provide for me and my three sisters. My parents didn't have it easy. My dad has worked in

construction for as long as I can remember. He has the most inspiring work ethic. He is also an artist

who is talented at his craft laying tile. My dad also showed me what it should be like to be a family

man who loves and cherishes togetherness and wholesomeness. My mom was a stay at home mom

who believes that if you keep your kids busy and are always on top of them you won't risk them

potentially getting in trouble. She also has this unique kind ofradical kindness about her. It's kind of

overwhelming for some people as she's constantly preaching about animal cruelty and saving

someone or something. When I was a kid she would often stop the car, make me jump out, and give

less fortunate people money. This has stuck with me to this day. One time I remember having to

chase down a young man who had a broken zipper on his winter coat. When he outran me, she drove

us to his job at Wendys so we could give him the money. She wasn't taking no for an answer.

        Looking back on my life I think that I used to be a God loving individual, but I was someone

who had not been though enough hardship to really know God. Now I consider myself to not only be

a God loving person, but more importantly, a God fearing man. I remember before my job at Centra

Tech I had been praying everyday pleading with God to give me a job. I couldn't wait to get up out of

bed for any job I would actually enjoy going to. I didn't ask God to be a pro ball player or to win the
       Case 1:18-cr-00340-LGS Document 399-3 Filed 10/16/20 Page 3 of 6



lottery. I just asked for work that I could be passionate about. They say If you love what you do then

you won't work a day in your life. After years of doing manual labor, that's what I wanted.

Just when I was about to give up asking, I was offered a job by my codefendant and sister's boyfriend,

Sam Sharma. My parents loved Sam and were happy for me. He is a smart kid who always seemed to

do well for himself and had been super generous with me from the moment I had met him. Sam said

that we were going to disrupt the financial payments industry with his new and revolutionary

products, the Centra Card and Wallet application. My mind exploded and I was overwhelmed with

excitement.

        Unfortunately, it did not work out in any way like I had hoped when Sam offered me the job.

I look back only with regret, sadness, and embarrassment. I am very sorry for what I did and for

everyone who was hurt by my actions. For one, putting my dad and sister on our website to make our

team look bigger and more professional was a stupid decision and one of the biggest regrets of my life.

I am ashamed and embarrassed about doing this and would take it back in a heartbeat if I could. I feel

like I've let my parents downit It has tarnished my credibility and scared my family with wounds that

will take a very long time to heal

        My actions put an immense amount of stress on my mother and father especially. My father,

being the simple, humble man that he is was completely crushed seeing his only son in federal prison.

He knew nothing about the legal system.
       Case 1:18-cr-00340-LGS Document 399-3 Filed 10/16/20 Page 4 of 6



                                                                                           My hero,

my rock, my dad was now being

                                because ofmy crimes not his. To know this happened to my father, my

role model and best friend, to hear this happened because of MY actions was crushing and is hard to

even type this at the moment.

                  am blessed to say that he has since recovered however I am deeply ashamed that my

actions led to this. If I knew then what I know now I would have never lied to the public about our

company. This is a gut-wrenching reality that I will forever hold onto.

       Your Honor, not only did God save my father's life to show me the way, but he saved my new

family. When my first child          ~ a s born ten months ago, my fiance and I went to the

hospital for what was supposed to be a                    We were so excited in our scrubs

              Moments later, nurses rushed me into the delivery room. I thought it would be to take a

quick photo, but as soon as I got into the room I knew something was wrong.

              Nurses handed my fiance Donna our new baby girl but instead of Donna's smile I

watched her




                                            Time was of the essence
       Case 1:18-cr-00340-LGS Document 399-3 Filed 10/16/20 Page 5 of 6



                                                                                                Thanks

to God and the doctors she was alive.

        Six weeks later on a Sunday afternoon our little family was on the couch when Donna

noticed our new




                                                                 y the grace of God we had caught it

early enough that 14 days in the                                                            and we

were told that she would grow up to be a normal healthy child.

       Your Honor, I share these events with you today not for sympathy or pity, but I share these

experiences to explain to you how close I am with God now. When God answered my prayers and

gave me the exciting job I was so passionate about, I had worked so much that I stopped praying. I

had turned my back on Him after he so kindly blessed me with the job ofmy dreams. Since my

arrest, not a day goes by without prayer and gratitude. I pray for the blessings and miracles that God

graciously bestows upon my family and loved ones. I even pray for the prosecutors on this case for I

know that this is what God wants. I don't have animosity for anyone in this case. I have no ill will in

my heart and I'm confident that whatever the outcome today, I know that it's what God wants. I owe

my life to God and I'm forever grateful for him saving the lives of my new family. These two and a

half years since my arrest have completely destroyed me yet have slowly built me back into a better,

smarter more grateful human being. A person that I know I will be proud of looking back in years to

come. I am committed to being someone my wife and daughter will be proud to say they love.
        Case 1:18-cr-00340-LGS Document 399-3 Filed 10/16/20 Page 6 of 6



Your Honor, I hope you can realize how much I know that I never want to be in front of you again,

or any other judge, I want to contribute to this world in the most positive and inspiring way I can. I

want to raise my daughter to be a kind and honest human. I am so sorry for harming everyone I did

mentally, emotionally and financially and I am blessed to be able to say that there is an abundance of

money to pay back people who lost money. Thank God and thank you for this opportunity to share

this with Your Honor.

Sincerely,




Robert J. Farkas, III
